DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed and claims the benefit of priority from the prior Japanese Patent Application No. 2017-222961 filed on November 20, 2017. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
However, there was no certified copy of an English translation submitted.
The present application is a National Stage Application of PCT/JP2018/040213 that was filed on October 30, 2018.

Status of Claims
	Claims 1-20 were originally presented having a filing date of May 11, 2020 and claim priority to Japanese Patent Application JP2017-222961 that was filed on November 20, 2017 and to PCT/JP2018/040213 that was filed on October 30, 2018.  A preliminary amendment was filed on May 11, 2020.
	Claims 1-20 are pending.




Information Disclosure Statement

The Information Disclosure Statement that was filed on June 4, 2020 is in compliance with 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.  An initialed copy of the Form 1449 is enclosed herewith.		

		Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not “an estimation unit that …” in claims 1, 9-11, 16-17, and 20; “a generation unit that …” in claims 1, 5, 15, and 20; “a frequency control unit that …” in claims 1, 3-5, 14, and 20; “a movement control unit that ...” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 9-11, 14-17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “generation unit that”, in claims 1, 5, 15, and 20, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “frequency control unit that”, in claims 1, 3-5, 14, and 20, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “movement control unit that”, in claim 20, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 9-11, 14-17, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 9-11, 16-17, and 20, the term “estimation unit” is interpreted under 35 USC 112 (f)/sixth paragraph.  The specification does not clearly identify the structure associated with an “estimation unit”, rather, the specification only appears to identify further functional features associated with an “estimation unit”.  Therefore, these claims containing the term “estimation unit” are rejected under 35 USC 112(f)/sixth paragraph for lack of written description. 
Regarding claims 1, 5, 15, and 20, the term “generation unit” is interpreted under 35 USC 112 (f)/sixth paragraph.  The specification does not clearly identify the structure associated with a “generation unit”, rather, the specification only appears to identify further functional features associated with a “generation unit”.  Therefore, these claims containing the term “generation unit” are rejected under 35 USC 112(f)/sixth paragraph for lack of written description.
Regarding claims 1, 3-5, 14, and 20, the term “frequency control unit” is interpreted under 35 USC 112 (f)/sixth paragraph.  The specification does not clearly identify the structure associated with a 
Further, regarding claim 20, the term “movement control unit” is interpreted under 35 USC 112 (f)/sixth paragraph.  The specification does not clearly identify the structure associated with a “movement control unit”, rather, the specification only appears to identify further functional features associated with a “movement control unit”.  Therefore, these claims containing the term “movement control unit” are rejected under 35 USC 112(f)/sixth paragraph for lack of written description.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “a program that causes a computer system to execute” steps of estimating, generating a movement plan and controlling frequency of update of the movement plan is not a process, machine, manufacture, or a composition of matter.  Rather, this claim appears to be directed to software per se.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claim 1 is directed toward non-statutory subject matter, as shown below:

STEP 1: Does claim 1 fall within one of the statutory categories?  Yes.  The claim is directed toward a machine which falls within one of the statutory categories.

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claim is directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The apparatus in claim 1 includes a series of mental processes that can be practicably performed in the human mind and is, therefore, an abstract idea.  It merely consists of “estimates at least one of a location or a posture of a mobile object; … generates a movement plan for moving the mobile object; and … controls frequency of update of the movement plan … on a basis of load index information … .”  This is equivalent to a person estimating the location of a mobile object, determining where a mobile object should move to next and updating their determination of where the mobile object should subsequently move to.
The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  
As such, a person can estimate the location of a mobile object, determine where a mobile object should move to next and update their determination of where the mobile object should subsequently move to.  Notably, the claim does not positively recite any limitations regarding actual control of the mobile object to follow the movement plan.  Thus, the claim recites a mental process.
	
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claim 1 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application.  
The “estimation unit”, “generation unit”, and “frequency control unit” are additional elements that do not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claim 1 does not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field.  The claim limitations are presented in combination with “an estimation unit”, “a generation unit”, and “a frequency control unit”, none of which are even associated with any type of structure.  Therefore, a person could be considered to be “an estimation unit”, “a generation unit”, and “a frequency control unit.”
CONCLUSION
Thus, since claim 1 is: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 1 is directed towards non-statutory subject matter.


and the frequency control unit controls the frequency of update of the movement plan on a basis of the degree of confidence” (mental process).
Claim 2 includes the additional elements of  “the load index information includes a degree of confidence in an estimation result of the estimation made by the estimation unit”.  These additional elements are not sufficient to amount to significantly more than the judicial exception because the additional elements are recited at a high level fail to integrate the exception into a practical application nor do they amount to significantly more than the judicial exception.  
	Claim 3 further recites the abstract idea of: “…sets the frequency of update to be higher as the degree of confidence becomes higher, and sets the frequency of update to be lower as the degree of confidence becomes lower” (mental process).
Claim 3 further recites the additional element of “the frequency control unit.”  This additional element is not sufficient to amount to significantly more than the judicial exception because the additional element is recited at a high level fails to integrate the exception into a practical application nor does it amount to significantly more than the judicial exception.  
	Claim 4 further recites the abstract idea of: “…linearly changes the frequency of update in response to change in the degree of confidence” (mental process).
Claim 4 further recites the additional element of “the frequency control unit.”  This additional element is not sufficient to amount to significantly more than the judicial exception because the additional element is recited at a high level fails to integrate the exception into a practical application nor does it amount to significantly more than the judicial exception.  
	Claim 5 further recites the abstract idea of: “…generates a global movement plan of the mobile object and a local movement plan of the mobile object, and…controls the frequency of update of the global movement plan on a basis of the degree of confidence” (mental processes). 
“the generation unit” and “the frequency control unit.”  These additional elements are not sufficient to amount to significantly more than the judicial exception because the additional elements are recited at a high level and fail to integrate the exception into a practical application nor do they amount to significantly more than the judicial exception.  
Claim 6 further recites the additional elements of “the global movement plan includes a route plan of the mobile object to a destination”.  This additional element is not sufficient to amount to significantly more than the judicial exception because the additional element is recited at a high level and fails to integrate the exception into a practical application nor does it amount to significantly more than the judicial exception.  
Claim 7 further recites the additional element of “the local movement plan includes a course plan indicating a movement direction of the mobile object from a current location”.  This additional element is not sufficient to amount to significantly more than the judicial exception because the additional element is recited at a high level and fails to integrate the exception into a practical application nor does it amount to significantly more than the judicial exception.  
	Claim 8 further recites the abstract idea of: “…executes an estimation process through autonomous navigation on a basis of the behavior information …, and calculates the degree of confidence in the estimation result” (mental processes). 
Claim 8 further recites the additional elements of “the mobile object includes a behavior sensor that detects behavior information related to behavior of the mobile object”, “the estimation unit”, and “detected by the behavior sensor”.  These additional elements are not sufficient to amount to significantly more than the judicial exception because the additional elements are recited at a high level and fail to integrate the exception into a practical application nor do they amount to significantly more than the judicial exception.  
“…decides correction reference information for correcting the estimation result by searching for one or more pieces of reference information related to the ambient environment around the mobile object on a basis of the estimation result, and executing a matching process of the one or more pieces of searched-out reference information and the surrounding information …” (mental processes). 
Claim 9 further recites the additional elements of “the mobile object includes a surrounding sensor that detects surrounding information related to an ambient environment around the mobile object”, “the estimation unit”, and “detected by the surrounding sensor”.  These additional elements are not sufficient to amount to significantly more than the judicial exception because the additional elements are recited at a high level and fail to integrate the exception into a practical application nor do they amount to significantly more than the judicial exception.  
	Claim 10 further recites the abstract idea of: “…sets a search range of the reference information on a basis of the degree of confidence” (mental processes). 
Claim 10 further recites the additional element of “the estimation unit”.  This additional element is not sufficient to amount to significantly more than the judicial exception because the additional element is recited at a high level and fails to integrate the exception into a practical application nor does it amount to significantly more than the judicial exception.  
	Claim 11 further recites the abstract idea of: “…sets the search range to a narrower range as the degree of confidence becomes higher, and sets the search range to a wider range as the degree of confidence becomes lower” (mental processes). 
Claim 11 further recites the additional element of “the estimation unit”.  This additional element is not sufficient to amount to significantly more than the judicial exception because the additional element is recited at a high level and fails to integrate the exception into a practical application nor does it amount to significantly more than the judicial exception.  
“the load index information includes execution information indicating whether or not to execute a correction process of the estimation result on a basis of the correction reference information.”.  This additional element is not sufficient to amount to significantly more than the judicial exception because the additional element is recited at a high level and fails to integrate the exception into a practical application nor does it amount to significantly more than the judicial exception.  
	Claim 13 further recites the abstract idea of: “…the correction process is a process of correcting a current estimation result and a past estimation result of the mobile object” (mental processes).
	Claim 14 further recites the abstract idea of: “…stops the generation unit from updating the movement plan on a basis of the execution information” (mental processes).
Claim 14 further recites the additional element of “the frequency control unit”.  This additional element is not sufficient to amount to significantly more than the judicial exception because the additional element is recited at a high level and fails to integrate the exception into a practical application nor does it amount to significantly more than the judicial exception.  
	Claim 15 further recites the abstract idea of: “…generates a global movement plan of the mobile object and a local movement plan of the mobile object …” and “stops the generation unit from updating the global movement plan on a basis of the execution information” (mental processes). 
Claim 15 further recites the additional elements of “the generation unit” and “the frequency control unit”.  These additional elements are not sufficient to amount to significantly more than the judicial exception because the additional elements are recited at a high level and fail to integrate the exception into a practical application nor do they amount to significantly more than the judicial exception.  
“…determines whether or not to execute the correction process, and executes the correction process in response to a determination result” (mental processes). 
Claim 16 further recites the additional elements of “the estimation unit”.  This additional element is not sufficient to amount to significantly more than the judicial exception because the additional element is recited at a high level and fails to integrate the exception into a practical application nor does it amount to significantly more than the judicial exception.  
	Claim 17 further recites the abstract idea of: “…in a case where it is determined to execute the correction process, …outputs information…as the execution information, the information indicating that the correction process is to be executed” (mental processes). 
Claim 17 further recites the additional elements of “the estimation unit” and “the frequency control unit”.  These additional elements are not sufficient to amount to significantly more than the judicial exception because the additional elements are recited at a high level and fail to integrate the exception into a practical application nor do they amount to significantly more than the judicial exception.  
	Claim 18 further recites the abstract idea of: “…estimate at least one of a location or a posture of a mobile object; generate a movement plan for moving the mobile object; and control frequency of update of the movement plan on a basis of load index information serving as an index of a load of the estimation process of estimating at least one of the location or the posture of the mobile object” (mental processes). 

STEP 1: Does claim 18 fall within one of the statutory categories?  Yes.  The claim is directed toward a process (method) which falls within one of the statutory categories.


	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
1.	Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
2.	Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
3.	Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The method in claim 18 includes a series of mental processes that can be practicably performed in the human mind and is, therefore, an abstract idea.  It merely consists of “estimate at least one of a location or a posture of a mobile object; generate a movement plan for moving the mobile object; and control frequency of update of the movement plan on a basis of load index information serving as an index of a load of the estimation process of estimating at least one of the location or the posture of the mobile object.”  This is equivalent to a person estimating the location of a mobile object, determining where a mobile object should move to next and updating their determination of where the mobile object should subsequently move to.
The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an 
As such, a person can estimate the location of a mobile object, determine where a mobile object should move to next and update their determination of where the mobile object should subsequently move to.  Notably, the claim does not positively recite any limitations regarding actual control of the mobile object to follow the movement plan.  Thus, the claim recites a mental process.
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claim 1 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application.  
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.

adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claim 18 does not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field.  
CONCLUSION
Thus, since claim 18 is: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 1 is directed towards non-statutory subject matter.

STEP 1: Does claim 20 fall within one of the statutory categories?  Yes.  The claim is directed toward a mobile object (machine) which falls within one of the statutory categories.

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claim is directed to an abstract idea.

Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The apparatus in claim 20 includes a series of mental processes that can be practicably performed in the human mind and is, therefore, an abstract idea.  It merely consists of “estimates at least one of a location or a posture of a mobile object; … generates a movement plan for moving the mobile object; and … controls frequency of update of the movement plan … on a basis of load index information …” (mental processes) and “controls movement of the mobile object on a basis of the generated movement plan” (certain methods of organizing human activity.)  This is equivalent to a person estimating the location of a mobile object, determining where a mobile object should move to next and updating their determination of where the mobile object should subsequently move to, and manually moving the mobile object.
The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  
As such, a person can estimate the location of a mobile object, determine where a mobile object should move to next and update their determination of where the mobile object should subsequently move to.  Thus, the claim recites a mental process.  Further, a person could push or move the mobile object according to the generated movement plan.  Thus, the claim also recites certain methods of organizing human activity.
	
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claim 20 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application.  

STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claim 20 does not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field.  The claim limitations are presented in combination with “an estimation unit”, “a generation unit”, “a frequency control unit”, and “a movement control unit”, none of which are even associated with any type of structure.  Therefore, a person could be considered to be “an estimation unit”, “a generation unit”, “a frequency control unit”, and “a movement control unit”.
CONCLUSION


Allowable Subject Matter
Claims 1-20 contain allowable subject matter.  The following is a statement of reasons for the indication of allowable subject matter:  During the prior art search, the Examiner was unable to find the claim limitation, “control frequency of update of the movement plan to be performed…on a basis of load index information serving as an index of a load…” in combination with the other limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Al-Dahle et al., Publication US 2017/0363430, discloses a characterization of one or more roadway portions having a confidence indicator measured against a threshold confidence indication.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bellaiche, Publication US 2018/0024562, discloses an autonomous vehicle that navigates based on dead reckoning in which the vehicle uses sensors to determine its motion and estimate its position relative to the target trajectory.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Mori et al., Publication US 2019/0293435, discloses a deviation determination unit that determines deviation between a first position and a second position of a vehicle is equal to or greater than a deviation threshold value based on a detected deviation of a target object from it’s position on a map.
Maruyama et al., Publication US 2019/0384299, discloses a moving object controller that selects a movement plan based on detected accuracy of external information on an external world of a moving object and internal information of an internal part of the moving object.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA L SCHNEIDER whose telephone number is (313)446-4881. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 313-446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAULA L SCHNEIDER/Primary Examiner, Art Unit 3666